Citation Nr: 1308632	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  11-03 061	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


REMAND

The Veteran had active military service from July 1972 to March 1976.  The Veteran died in November 2009.  The appellant is the Veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In May 2012, the appellant testified before the undersigned Veterans Law Judge (VLJ) during a videoconference hearing.  A transcript of that hearing is of record.  

At the time of his death, the Veteran was not service connected for any disability.  He was, however, being treated for various medical conditions, to include hepatitis C.  A review of the Veteran's death certificate reflects that the immediate cause of his death was noted as end stage liver disease due to or a consequence of hepatitis C.  

The appellant contends that the Veteran contracted hepatitis C from air gun injections he received while in the United States Air Force.  Besides her testimony, she has submitted a number of medical articles and stock photos from the Veteran's basic training year book, which show recruits receiving immunizations via air gun injection.  The appellant contends that the Veteran did not use intravenous drugs, did not have tattoos or sexual relations with prostitutes, and did not ever receive a blood transfusion.  
The Board notes that, despite the lack of any scientific evidence to document transmission of hepatitis C with jet air gun injectors, VA has deemed such transmission biologically plausible.  See VBA Fast Letter 211 (04-13) (June 29, 2004).  

The Board has reviewed the Veteran's physical VA claims file as well as the record maintained in the Virtual VA paperless claims processing system (hereinafter "Virtual VA").  Concerning the medical evidence of record, the Veteran's service treatment records do not reflect a diagnosis or treatment for hepatitis C or any liver disorder.  The only post-service medical evidence available for review are VA treatment records dated from October 2009 to November 2009, as well as private treatment records dated from January 1994 to May 1997.  Both the VA and private medical records document the Veteran's diagnosis and treatment for hepatitis C.  Also, a May 1994 private treatment record documents the Veteran's reported history of doing very well apart from arthritis until November 1993.  At that time, he reportedly becoming acutely ill and was found to have abnormal liver function and later a positive hepatitis C antibody test.  

The appellant, in a statement received in March 2010, indicated that the Veteran had been treated for a number of years at the VA Medical Center (VAMC) in Oklahoma City, Oklahoma and the VAMC in Muskogee, Oklahoma.  During her hearing before the undersigned, the appellant identified that the Veteran had been treated for hepatitis C by a Dr. Rizzvi, a gastroenterologist at the VAMC in Oklahoma City.  According to the appellant, Dr. Rizzvi was no longer practicing at the Oklahoma City VAMC.  

As noted above, the only VA records available for review are records dated from October 2009 to November 2009.  As the appellant has identified the Veteran's medical treatment for his hepatitis C at the VA prior to October 2009, and such records are likely relevant to the appellant's claim, a remand is necessary to obtain all the Veteran's VA treatment records.  38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c)(2) (2012).  Any response from the VAMCs in Oklahoma City or Muskogee should also include a comment concerning a search of any retired records or that no retired records exist.  

In addition, a review of the physical claims file reflects a Social Security Administration (SSA) award letter, dated in February 1999, documenting the Veteran's receipt of SSA disability benefits.  Such an award, presumably, was based in part on the Veteran's treatment and any secondary conditions related to his hepatitis C.  Therefore, an attempt should be made to obtain those records associated with the Veteran's SSA disability award, if any such records are available.  Pursuant to the duty to assist, VA has an obligation to secure SSA records if there is a reasonable possibility that the records would help to substantiate a claim.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

Furthermore, VA's duty to assist includes obtaining a medical opinion when such is necessary to make a decision on a claim.  38 U.S.C. § 5103A(a)(1).  Here, in light of VBA Fast Letter 211 (04-13), as discussed above, and the Veteran's hepatitis C being identified as an underlying cause in his death, the Board finds that a medical opinion should be obtained to determine the likelihood that any jet air gun injection during military service played in a role in the Veteran contracting hepatitis C.  See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (with regard to obtaining a VA medical opinion, the requirement that the evidence of record indicate that the claimed disability or symptoms may be associated with the established event, is a low threshold).  

Finally, at the above-noted May 2012 hearing, the appellant's representative requested help from VA in locating the Veteran's former treating gastroenterologist at the VAMC in Oklahoma City.  In her January 2011 VA Form 9 (Appeal to Board of Veterans' Appeals), the appellant identified the physician as a "Dr. Rizzvi."  The Board notes that an internet search revealed that a "Dr. Syed Rizvi," a gastroenterologist, is apparently on staff at Digestive Disease Specialists, Inc. in Oklahoma City.  Dr. Rizvi's noted biographical information on the website of Digestive Disease Specialists includes formerly working at the VAMC in Oklahoma City.  Whether the "Dr. Rizzvi" identified by the appellant and the "Dr. Rizvi" of Digestive Disease Specialists are the same person is unknown.  Furthermore, whether a "Dr. Rizvi" is still practicing at Digestive Disease Specialists is unknown.  

Accordingly, the case is REMANDED for the following action:

1.  VA should contact the SSA directly and request copies of all pertinent information considered by the agency in awarding SSA disability benefits to the Veteran, to include a complete copy of any administrative law judge decision.  If the records cannot be obtained after reasonable efforts have been made, notify the appellant of the attempts made and why further attempts would be futile, and allow her the opportunity to provide such records, if warranted, as provided in 38 C.F.R. § 3.159(e).  

2.  Procure any and all available VA treatment records associated with the Veteran's treatment at the Oklahoma City VAMC and the Muskogee VAMC.  The search must include a search of retired/archived records, as appropriate.  If any such records are not available, the appellant should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e).  

3.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), the Veteran's claims file (to include those records associated with the Virtual VA file), as well as a copy this remand, should be forwarded to a physician with expertise in liver disease for a determination as to the likely etiology (i.e., mode of transmission) of the Veteran's hepatitis C.  

The physician should review the claims file to obtain a detailed history regarding the onset of pertinent symptomatology and the Veteran's exposure to risks for hepatitis C during his period of military service and thereafter.  (A May 1994 private treatment record authored by Dr. P. N. M., notes that the Veteran apparently had no risk factors for hepatitis C.)  

Following a review of the Veteran's medical history, the review should set forth the medical probabilities that hepatitis C is traceable to the Veteran's period of military service from July 1972 to March 1976.  It is essential that the reviewer include a full discussion of all modes of transmission, and why the reviewer believes that a particular mode of transmission was or was not the source of the Veteran's hepatitis C.  (Consideration should include any potential in-service risk factors to include jet air gun injections, and the date when the Veteran became symptomatic relative to the time when he was on active duty.)  

If the reviewer determines that he/she cannot provide an opinion without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the reviewer be undertaken so that a definite opinion can be obtained.)

4.  After undertaking any other development deemed appropriate, the appellant's claim for service connection for the cause of the Veteran's death should be re-adjudicated.  If the benefit sought is not granted, the appellant and her representative should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

